313 S.W.3d 731 (2010)
Jonathan M. GAZAWAY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70391.
Missouri Court of Appeals, Western District.
June 29, 2010.
Stephen M. Patton, Esq., Kansas City, MO, for appellant.
*732 Shaun J. Mackelprang, Esq., and Dora A. Ficher, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR., and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Jonathan Gazaway appeals the circuit court's judgment denying his motion for post-conviction relief. After a jury trial, Gazaway was convicted in Jackson County Circuit Court of assault in the first degree, armed criminal action, and unlawful use of a weapon. On appeal, Gazaway argues that his trial counsel was ineffective: for failing to develop evidence to support a sudden passion defense at trial, and failing to seek an instruction on a lesser-included offense based on sudden passion; for failing to present evidence to support a defense-of-third-person defense; and for failing to present the testimony of two particular witnesses. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).